Title: To James Madison from William C. C. Claiborne, 3 June 1804
From: Claiborne, William C. C.
To: Madison, James



(Private)
Dear Sir,
New-Orleans 3rd. June 1804
When my old acquaintance Edward Livingston arrived in this City, he seemed determined perseveringly to pursue his profession, with a view of restoring his fortune, and on the subject of politics, he expressed an ardent wish to see the present administration prosper, but declared it to be his interest not to be concerned in public business. His talents, address, connexions, and the high stations he had filled, gave him consequence here: his prospects as a Lawyer became flattering, and he has made two or three thousand dollars; but Mr. Livingston cannot be a Stationary character; he has of late become the warm advocate of the Rights of Louisiana, and is among the most distinguished, and the most active of those who disapprove the measures of Government, in relation to this territory: What his real objects are you can as readily conjecture as myself, but his late conduct here, I consider very imprudent. Mr. Daniel Clark also manifests much discontent at the proceedings of the Government. This gentleman, I am inclined to think is of opinion that, his services at New-Orleans, have not been sufficiently rewarded, and I view him as very inimical to the present Administration. From the first period of my arrival to the present day, Mr. Clark (in conjunction with one or perhaps two other persons) have made great exertions to injure me here, and I believe at the Seat of Government: I have good reason to think that, intrigues the most ungenerous have been practised, and representations the most uncandid have been made against me. My talents have been questioned, because I would not be influenced by the Councils of men in whose judgment or integrity I placed no confidence; and my firmness doubted, because I would not act the tyrant. It is very probable that, I have committed many errors, for I was always distrustful of my abilities to execute with propriety the high offices conferred upon me; my duties have been various and arduous, and although I may not have discharged them in a manner altogether pleasing to the Executive, yet I am persuaded my conduct would have been infinitely more exceptionable, had I pursued the policy which two or three characters here, so strongly recommended.
It was often predicted by these men that my want of energy (as they termed it) would throw Louisiana into a state of insurrection, and in the course of the first two or three months after my arrival, I was repeatedly told that, nothing but force would ensure the public tranquility: close imprisonment and even banishment was seriously advised as a just punishment for those who manifested discontent at the change of Government: but I never saw, myself, a necessity for Arbitrary measures, and it will remain a permanent consolation to me that, during six months of my administration in Louisiana, and amidst many difficulties not a single individual has experienced the severity of the Law. This clemency or rather conciliatory justice, men who are tyrants in principle have called a want of energy: but experience has proved, that, it was a wise policy, for the effects have been, a continuance of good order, and an increase of union in the public sentiment.
I have the pleasure to inform you that, Mrs. Claiborne arrived in this city on Monday last in the enjoyment of good health. Accept my best wishes! I am dear Sir With great respect & esteem Your obdt. Servt.
William C. C. Claiborne
